Atkinson, J.
1. Assignments of error in a bill of exceptions which are not referred to in the brief of counsel for plaintiff in error will be treated as abandoned.
2. On the trial of ah issue involving insanity, whether or not a witness laid the foundation for testifying as an expert, a ruling' that he bad not done so will not cause a reversal, where the same witness was subsequently allowed to give substantially the same evidence which was excluded at the, time the ruling was made.
3. There was no error in granting a nonsuit.

Judgment affirmed.


Beck, J., absent. The other Justices coneur.